Appeal by the defendant from (1) a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered March 17, 1992, convicting her of attempted criminal sale of a controlled substance in the third degree under Indictment No. 2855/91, upon her plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, rendered March 17, 1992, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her *343previous conviction of attempted criminal sale of a controlled substance in the third degree, under Indictment No. 1457/90.
Ordered that the judgment and amended judgment are affirmed.
The defendant knowingly, voluntarily, and intelligently waived her right to appeal (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Further, the defendant’s challenges to the adequacy of her plea of guilty, e.g., her contention that the court failed to question her about the medication she was taking at the time she pleaded guilty, and her challenge to her admission, are unpreserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, we are satisfied from the record that the defendant’s plea of guilty and admission were voluntary and intelligent (see generally, People v Harris, 61 NY2d 9). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.